Lipscomb, J.
The writ of error ought to have been returned by the plain-tiffin error to the term succeeding' after it was prayed, and on failure the defendant could then have filed the record and aslced its affirmance, but could not at a subsequent term. It must be refused and the cause dismissed at the cost of the party filing the record. Note. — This same question was presented and decided at Austin, December Term, 1849, in a case from Galveston, wlien John B. Jones, esq., attorney for the defendant in error, asked the affirmance of a judgment under similar circumstances, and his motion was overruled by the court. There was no opinion written out and filed, I believe, by the court.
Motion overruled.